DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 & 7 objected to because of the following informalities:  the phrase “total duration time” and “maximum duration time” appears to require grammatical revision. Examiner suggests “total time” or “total duration” and “maximum duration” or “maximum time”.  Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling step” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant states the phrase “performance timing” it is unclear if this is meant to mean the same as a “timing” or “duration”, or if the term “performance” denotes some characteristic not associated with a normal “timing”. For examination purposes the limitation will be interpreted as if it read “timing”. Similar issue is taken with claims 5 & 17 having the phrase “performance time”, claim 6 having “performance frequency”, and such limitations will be interpreted as “time” and “frequency”.
As to claim 2, applicant states “initial basket motion” it is unclear if this basket motion references the basket motion in claim 1 and must also perform as the basket motion in claim 1 (i.e. does it need to move both drum and sub-drum and create water current?) or if this limitation refers to any sort of basket motion. For examination purposes this limitation will be interpreted as an initial instance of the basket motion from claim 1.
Claim 10 recites that the water supply step if performed between basket and pulsate motions, pulsate and pulsate motions, or basket and basket motions. As claim 1 does not recite a 
As to claim 13, the claim recites a pause step with stopping of the drum and pulsator and rotating of the drum. As the claim does not stipulate any timing difference between the stopping and rotating, it becomes unclear as to whether applicant is trying to claim a method where an impossible feature is occurring (i.e. the drum and pulsator are stopped but somehow to drum is rotating even though it is stopped), if applicant means to state that one occurs after the other (i.e. stopping then rotating), or if the two are separate limitations being alternative to each other (i.e. either stopping of both, or slowly rotating the drum repeatedly). As examiner believes that applicant is not trying to claim an impossible method the limitation will not be interpreted as such. Examiner is unsure as to which of the remaining situations applicant is trying to claim. The limitation will be interpreted as optional to one another as disclosed by [0252] of the specification.
Claim 14 recites the limitation "laundry disentangling step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-17 recites the limitation "the wash water" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Specifically, although claim 1 recites wash water there is no recitation of supplied wash water.
Claim 14 recites the limitation "laundry disentangling step" in 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected to for their dependence on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13, 15, & 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woo (US20190360142A1).
As to claim 1, Woo teaches a washing machine (abstract) comprising: a tub to hold wash water (Fig.1 ref 20); a drum rotatably mounted in the tub (Fig.1 ref 30); a pulsator rotatable mounted in the drum (Fig.1 ref 31); a sub-drum (Fig.1 ref 100) mounted detachably coupled [0051] to an inner circumferential surface of the drum and configured to hold water; a drive unit (Fig.1 refs 40-42) configured to rotate the drum and pulsator [0063]. The method for operating said washing machine includes the following: a water current forming step (see Fig.8B refs 320 & 322) comprising a basket motion (Fig.8B ref 322) and a pulsate motion (Fig.8B ref 320) in a wash cycle and a rinse cycle [0165]; the basket motion forms a water current in the wash water held in the tub and sub-drum simultaneously (created by rotation of drum and sub-drum), as the drum and sub-drum are driven together [0053]; the pulsate motion forms a water current in wash water held in the drum when driven [0048]; a cooling step for reducing motor temperature of the drive unit during at least a wash cycle (best seen in Fig.9 alternating on/off motion of pulsator 
As to claim 2, Woo teaches the method of claim 1, wherein the cooling step occurs after an initial basket motion (see Fig.9, on-off cycling after drum rotation).
As to claim 3, Woo teaches the method of claim 1, wherein in the cooling step the drive unit is controlled with less load than during a basket and pulsate motion (see Fig.9 motor off equals no load).
As to claim 4, Woo teaches the method of claim 1, wherein the total duration of the pulsate motion is longer than a total duration of the basket motion (see Fig.9, 18 minutes of total pulsating and 15 minutes total drum motion, accounting for their on/off time the pulsating motion is on for ~630 seconds and the drum motion for ~409 seconds).
As to claim 5, Woo teaches the method of claim 1, wherein the duration of the water current forming step is longer than the duration of the cooling step (see Fig.9 total on time for both the pulsating and drum motion totaling ~1039 seconds and total off time ~940 seconds).
As to claim 6, Woo teaches the method of claim 1, wherein frequency is understood to be the number of times that an action is repeated within a certain unit of time. In this case the unit of time is interpreted to be an on cycle. Further, as the formation of water current is dependent upon movement of the pulsator/drum, the amount of rotations of the aforementioned directly correlate to formation of water current. Accordingly, a number of rotations for each on cycle is interpreted to be a frequency of the motion. In such an interpretation, the frequency of the basket motion is larger than the frequency of the pulsating motion (see Fig.9 pulsating motions performs ~2-2.2 rotations per on cycle and drum performs ~3.75 rotations per on cycle).

As to claim 13, Woo teaches the method of claim 1, wherein the cooling step includes a pause step (see Fig.9 on/off stoppage of pulsator/drum) after which the drum is rotated in alternate directions [0142]. Since the drum must start from an off position there is a decreased rpm for which the drum spins at for a period of time until reaching steady state. Thus, the on/off rotation also reads on the lowered repeated clockwise/counter-clockwise directions.
As to claim 15, Woo teaches the method of claim 13, wherein the pause step is between the basket and pulsate motion (see Fig.9).
As to claim 17, Woo teaches the method of claim 1, wherein the wash cycle has an initial wash cycle (Fig.9 see Washing 2/4/6) and a latter washing cycle (Fig.9 washing 8) which are relative to a time when water is supplied (see Figs.8A-8B) and a frequency and duration of the basket motion in the initial cycle is greater than in the latter cycle (see Fig.9 total duration of washings 2,4, & 6 account for 11 minutes and three occurrences where washing 8 is once occurrence and 4 minutes).
As to claim 18, Woo teaches the method of claim 1, wherein the basket motion is performed serially after the pulsate motion is performed (see Fig.9).
As to claim 19, Woo teaches the method of claim 1, wherein the pulsate motion is performed after the basket motion, and the cooling step is performed after the pulsate motion (see Fig.9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 & 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20190360142A1) as applied to claim 1 above, and further in view of Yoon (KR19980039510A).

Yoon discloses an art related dishwasher (Fig.1) and method of reducing motor load to avoid overheating of the motor (abstract). The method includes determining a temperature of the motor and supplying water to reduce the load (para. 37 & 41-43). Specifically, a temperature sensor (Fig.2 ref 240) obtains a temperature and delivers it to a controller (Fig.2 ref 220) and utilizes a water level sensor (Fig.2 ref 200) to sense a water level and add to the water level if possible. The configuration of Yoon provides a method of decreasing load a motor in order to avoid an overheating/overloading condition (abstract).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Woo to include water supply steps along with each of the on-off cycling of the motor to ensure protection of the motor from overheating/overloading (Yoon abstract). Further, such a modification would allow a certain amount of decrease the overall cleaning duration by reducing the down time of the motor.
As to claim 10, Modified Woo teaches the method of claim 8, wherein since the modification provides water supply step at each of the off cycles, the water supply step is performed between the basket and pulsating motions (see Woo Fig.9).
As to claim 11, Modified Woo teaches the method of claim 8, wherein upon stopping the motor the drum performs 3.75 rotations (see Woo Fig.9). Thus, the drum stops at preset locations (i.e. 270, 180, 90, & 0/360 degrees) every four rotational cycles. Thus, the rotation of the drum is controlled to move the sub drum to preset locations as well.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20190360142A1) and Yoon (KR19980039510A) as applied to claim 8 above, and further in view of Im (US20100325815A1).
As to claim 9, Modified Woo teaches the method of claim 8, wherein it is stated the off time is extended (Yoon abstract, see also para. 21 & 26). Thus, indicating that the stop time is already present and Yoon also discloses that the washing method is started again after the supply (Yoon para. 41-42). Thus, indicating that rotation has been stopped during the water supply. However, assuming arguendo that it is not explicitly clear that such stoppage is present, this feature is known in the art as evidenced by Im.
Im discloses an art related washing machine (abstract) having a pulsator and tub (see Fig.3) wherein water supply can be provisioned both while the tub/pulsator is rotating and when it is stopped [0060]. Providing the water supply while the motor is stopped improves wetting of laundry and washing efficiency [0060].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the method of Woo such that the rotation of the pulsator and tub is stopped to improve wetting of laundry and washing efficiency (Im [0060]). As a skilled artisan realizes there is only has a limited number of choices regarding rotation of the pulsator/tub for supplying water (i.e. rotating or not rotating), they would have found it obvious to try either/both options. Further, since the purpose of addition of water is to prevent a motor from overheating one of ordinary skill in the art would find it obvious to have stopped the motor while supplying water in order to allow for extra cooling time.

Claim 12 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20190360142A1) as applied to claim 1 above, and further in view of Kim (US20110131734A1).
As to claim 12, Woo teaches the method of claim 1, but does not explicitly teach a laundry detangling step. However, such a feature is known in the art, as evidenced by Kim.
Kim discloses an art related washing machine comprising a tub, drum, pulsator and a method of operating said washing machine (abstract). The method includes incorporating a laundry disentangling step (Fig.5 ref s60) which also effectively cools a motor and its driver [0082]. The disentangling step provides low rpm clockwise and counter-clockwise rotation to untangle laundry [0074]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify to include a disentangling step within the cooling step in order to reduce motor temperature and untangle laundry (Kim [0074 & 0082]).
As to claim 16, Modified Woo teaches the method of claim 12, wherein the wash cycle has an initial wash cycle and latter wash cycle (see Woo Fig.9) whose timings are relative to a water supply operation. Further, Kim discloses providing a laundry disentangling step between wash cycles (see Kim Fig.8 ref 170). Thus, it would have been obvious to one of ordinary skill in the art to include such laundry disentangling steps between wash cycles, and thus the latter wash cycle would include a laundry disentangling step. Such a modification would further allow for the desired prevention of overheating of the motor.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20190360142A1) as applied to claim 1 above, and further in view of Choi The following alternative rejection is provided assuming arguendo that the lowered speed is meant to mean a steady state speed, the following alternative rejection is provided. 
As to claim 13, Woo teaches the method of claim 1, but does not teach the drum rotation being lower than the basket motion however such a feature would have been obvious in light Choi.
Choi discloses an art related washing machine and method (abstract) wherein it is known that to prevent a motor from overheating it is stopped [0007] and in order to allow a user to not think the washing machine is malfunctioning the motor is rotated at a very low speed [0007, 0021, 0038].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Woo such that after the stoppage of the motor it is turned back on to a low speed to prevent a user from believing the washing machine is malfunctioning (Choi [0021 & 0038]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20190360142A1) or Woo (US20190360142A1) and Choi (CN101838917A) as applied to claim 13 above, and further in view of Kim (US20110131734A1).
As to claim 14, Woo or Modified Woo teaches the method of claim 13, wherein a pause step occurs after a pulsate motion (see Woo Fig.9). A laundry disentangling step is not explicitly disclosed, however such a step is known in the art as evidenced by Kim.
Kim discloses an art related washing machine comprising a tub, drum, pulsator and a method of operating said washing machine (abstract). The method includes incorporating a 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify to include a disentangling step after each pulsating motion in order to reduce motor temperature, untangle laundry, and prevent overheating (Kim [0074 & 0082]). Alternatively, a skilled artisan would have found it obvious to provide the disentangle step is placed at the end of all pulsating motions in the washing cycle, and the pause step now reads on the off portions performed in the rinse cycle (Woo [0165]) after the wash cycle.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20190360142A1) as applied to claim 1 above, and further in view of Zhang (US20140033444A1).
As to claim 20, Woo, teaches the method of claim 1, wherein the washing machine has a drain pump [0065]. Woo does not explicitly teach a final water current forming step and draining while not rotating. However, such a feature is known in the art as evidenced by Zhang.
Zhang discloses an art related washing machine and method (abstract) wherein a dewatering step is performed after rinsing, in which the tub is alternately rotated and stopped and after stopping the rotation of the drum, drainage is performed [0030]. Dewatering reads on a basket motion as it is a motion of the basket which provides a water current in the water. The method of rotating and stopping the drum and then draining allows for more energy efficient drainage [0030 & 0058].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Im (US20140033449A1) discloses a method for a washing machine wherein a drum is stopped prior to draining, and alternatively not stopping the drum is also feasible [0171] .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sa (US20060087263A1) discloses a method for a washing machine a rotation speed of a motor is reduced to prevent overheating of the motor (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US20180066389A1) discloses a laundry method wherein a first washing can be longer in duration than a subsequent washing [0039 & 0097].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US20120060301A1) discloses a laundry method wherein tub and pulsator rotation are varied with respect to order and time (see Fig.7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koo (KR20030049724A) discloses a method for a washing machine wherein a motor temperature is decreased by stopping the motor (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Im (US20160053422A1) discloses a method for a washing machine (abstract) wherein hot water is supplied to the tub when a rotation of the tub is stopped (see Fig.7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Didat (US20160201245A1) discloses a method for a washing machine wherein temperature of a motor is controlled by shortening or pausing certain washer operations (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong (KR20110089988A) discloses a method for a washing machine (abstract) wherein a motor is controlled by to prevent overheating by adjusting water supply [0044-0045 & 0050].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albayrak (EP1702096B2) discloses a method for controlling a laundry device (abstract) wherein controlling a temperature of a motor allows for preventing for overheating by utilizing reduced motor rotation speed [0016].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US20040045097A1) discloses a method for a washing machine (abstract) wherein pulsator and tub rotation sequences are alterable and variable (see Figs.3-25).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung (KR20030045447A) whose teachings are disclosed by the written opinion of the international searching authority submitted by applicant on 02/19/2020, and will not be discussed here for the sake of brevity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711